          Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,           )
                                          )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                   )
                                          )
       Respondents-Defendants.            )
__________________________________________)

                                   ANSWER OF DEFENDANTS

          The Defendants, by and through their attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, hereby answer and respond to Plaintiff’s complaint as

follows:

          1. This paragraph constitutes Plaintiffs’ characterization of the instant action which

requires no response. Answering further, Defendants deny that Plaintiffs are, or were, at

imminent risk of contracting COVID-19 or that the conditions in which they are being held are

unsafe.

          2. The Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 2 of the Complaint, and therefore they are denied.

          3. Denied.

          4. Denied.

          5. Denied.
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 2 of 17



       6. Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegation that the putative class members were or are in fear for their lives; all remaining

allegations are denied.

       7. Defendants admit that class members are not criminally detained or incarcerated and

that ICE has used a variety of arrangements to ensure that immigrants who are eligible for

release do not flee. The allegations regarding whether the class members are eligible for release

state conclusions of law as to which no answer is required. To the extent that an answer is

deemed necessary, those allegations, and all remaining allegations of this paragraph, are denied.

       8. This paragraph contains hyperbole which cannot be meaningfully answered; as to that

and the remaining allegations, Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations and they are therefore denied.

       9. Defendants admit that persons young and old, with and without pre-existing

conditions, have apparently died from COVID-19. Defendants deny that a disease could

discriminate, and, answering further, state that the disease does not appear to be of equivalent

risk to young and old or those with and without underlying conditions. To the extent this

paragraph implies otherwise, that implication is denied.

       10. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations and they are therefore denied.

       11. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations and they are therefore denied.

       12. Defendants admit that there is no FDA-approved vaccine currently shown to be safe

and effective against the COVID-19 novel coronavirus.


                                                    2
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 3 of 17



       13. The meaning of the term “cure” is ambiguous as used in this paragraph. Defendants

admit that there is no treatment presently known which rapidly reverses the effects of COVID-

19.

       14. The allegations of this paragraph are broad and undefined. For example, a “place”

cannot contract a coronavirus and therefore a place cannot be described as immune. Answering

further, Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations and they are therefore denied.

       15. The allegations of this paragraph are argument and purport to characterize medical

and scientific opinion. As such, they do not require a response. To the extent a response is

required, the allegations are denied.

       16. The allegations of this paragraph contain hyperbole and also purport, separately, to

state facts that are a matter of public record. As such, no answer is required. To the extent an

answer is required, Defendants admit that the novel coronavirus pandemic has stimulated

uncommon actions by national, state and local authorities. As to all other allegations,

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and they are therefore denied.

       17. The allegations of this paragraph contain hyperbole and also purport, separately, to

state facts that are a matter of public record. As such, no answer is required. To the extent an

answer is required, Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations and they are therefore denied.

       18. The allegations of this paragraph contain hyperbole and also purport, separately, to

state facts that are a matter of public record. As such, no answer is required. To the extent an


                                                  3
          Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 4 of 17



answer is required, Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations and they are therefore denied.

          19. The allegations of this paragraph purport to state facts that are a matter of public

record. As such, no answer is required. To the extent an answer is required, Defendants admit

that criminal inmates and civil detainees have been released in response to the pandemic.

Defendants lack knowledge or information sufficient to form a belief as to the truth of all other

allegations and they are therefore denied.

          20. This paragraph purports to characterize judicial decisions that speak for themselves.

As such, no answer is required and the allegations are neither admitted nor denied. Answering

further, Defendants state that many detained and incarcerated individuals have been denied

release on COVID-19-based compassionate release grounds.

          21. Denied.

          22. The allegations of the first sentence in this paragraph are denied. As to the second

sentence, the record speaks for itself as to the timing of the ICE announcement and its content.

As to the attempt to characterize the motive for any such announcement, that allegation is

denied.

          23. Denied.

          24. Defendants lack knowledge or information sufficient to form a belief as to the truth

of all other allegations and they are therefore denied.

          25. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegation regarding the timing of a statement by Sheriff Hodgson. All other allegations of

the paragraph are denied.


                                                    4
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 5 of 17



       26. Denied.

       27. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations regarding what various experts said and whether Plaintiffs’ characterization

and quotation is accurate. The allegations are therefore denied, as is the last sentence of the

paragraph.

       28. Defendants deny that no social distancing has occurred at BCHOC, and lack

sufficient information to form a belief as to the truth of the allegation regarding what Plaintiffs’

state of mind is. Answering further, Defendants deny that no steps have been taken to prevent

infection with COVID-19.

       29. The allegations of this paragraph contain hyperbole and are denied, except that

Defendant does not know what the exact detainee population was at the time the Complaint was

filed in this case. Defendant denies that the current population in ICE B is 57, as the former ICE

B residents rioted and destroyed the unit, rendering it uninhabitable as the direct consequence of

their lawless, wanton and destructive behavior.

       30. The allegations of this paragraph contain hyperbole and argument and therefore

require no answer. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations regarding what various experts said and whether Plaintiffs’

characterization and quotation is accurate. To the extent an answer is required, the allegations

are denied.

       31. Denied.




                                                  5
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 6 of 17



       32. Denied, except that Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations regarding who Plaintiffs purport to represent or their

purpose in doing so.

       33. Denied.

       34. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations, except that they deny that the named Plaintiff suffers from severe asthma or is

at an increased risk for COVID-19 as a result. Answering further, this individual is no longer

detained.

       35. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations, except that they deny that the named Plaintiff suffers from conditions which

place him at an increased risk for COVID-19. Answering further, this individual is no longer

detained.

       36. To the extent that this paragraph states a legal conclusion as to the appropriateness of

naming the individual defendant, no answer is required. To the extent an answer is required, the

allegation that the individual is properly named is denied.

       37. To the extent that this paragraph states a legal conclusion as to the appropriateness of

naming the individual defendant, no answer is required.

       38. To the extent that this paragraph states a legal conclusion as to the appropriateness of

naming the individual defendant, no answer is required. To the extent an answer is required, the

allegation that the individual is properly named is denied.




                                                  6
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 7 of 17



       39. To the extent that this paragraph states a legal conclusion as to the appropriateness of

naming the individual defendant, no answer is required. To the extent an answer is required, the

allegation that the individual is properly named is denied.

       40. To the extent that this paragraph states a legal conclusion as to the appropriateness of

naming the individual defendant, no answer is required. To the extent an answer is required, the

allegation that the individual is properly named is denied.

       41. This paragraph states a legal conclusion as to which no answer is required.

       42. This paragraph states a legal conclusion as to which no answer is required.

       43. This paragraph states a legal conclusion as to which no answer is required.

       44. This paragraph states a legal conclusion as to which no answer is required.

       45. This paragraph states a legal conclusion as to which no answer is required.

       46. Admitted.

       47. Admitted as of the time the Complaint was filed; as to its present accuracy, the

paragraph is denied.

       48. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same.

       49. Defendants admit that medical and scientific knowledge regarding the novel

coronavirus known as COVID-19 has been developing over time. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph, and they are therefore denied.




                                                  7
          Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 8 of 17



          50. Defendants admit that COVID-19 can damage lung tissue and that hospitalization

and/or rehabilitation may be necessary. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph, and they are therefore

denied.

          51. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

          52. Defendants deny that all persons infected with COVID-19 have the symptoms

alleged in this paragraph; as to any remaining allegations, Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.

          53. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

          54. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

          55. Defendants admit that persons infected with COVID-19 may be asymptomatic and

could potentially infect others. All remaining allegations of this paragraph are denied.

          56. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same.

          57. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same.


                                                  8
        Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 9 of 17



       58. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same.

       59. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

       60. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

       61. Defendants admit that immigration detainees have been housed in ICE A and ICE B

units in the Correira Center, but answer further that detainees have been housed in other units at

BCHOC as well.

       62. Defendant does not know what the exact detainee population was at the time the

Complaint was filed in this case. Defendant denies that the current population in ICE B is 57, as

the former ICE B residents rioted and destroyed the unit, rendering it uninhabitable as the direct

consequence of their lawless, wanton and destructive behavior.

       63. To the extent that this paragraphs purports to characterize a writing, that writing

speaks for itself. To the extent an answer is required, Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph, and they are

therefore denied, except that Defendants admit that as of March 18, 2020, Defendants were

aware of the novel coronavirus.

       64. To the extent that this paragraphs purports to characterize a writing, that writing

speaks for itself. To the extent an answer is required, Defendants admit that the close living

situation of any correctional facility, BCHOC included, presents risks for transmission of


                                                   9
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 10 of 17



infectious diseases. Defendant denies that this risk is insurmountable or that BCHOC presents

“grim realities.”

          65. Defendants admit that BCHOC’s immigration detention facilities, like all

correctional and detention facilities, involve congregate living. All remaining allegations of this

paragraph are denied. Answering further, Defendants state that the “imminence” of infection is

belied by the fact that in the past four months there has been only one positive COVID-19 among

detainees, which was almost surely a false positive in light of subsequent testing of that

individual and his unit mates.

          66. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same. Answering further, Defendants deny that COVID-19 is

transmitted by air as that is medically and scientifically incorrect. Unlike tuberculosis, for

example, which can be airborne without a water vehicle, COVID-19 is spread by water droplets,

which may be airborne, but that is not what epidemiologists typically mean when they state a

disease can be transmitted by air.

          67. This paragraph states broad, hypothetical conclusions that are not specific to

BCHOC and therefore do not require an answer. To the extent an answer is required, they are

denied.

          68. Denied, except that Defendants admit that upper and lower bunks are three feet from

each other but are separated by a solid metal barrier.

          69. Denied.

          70. Denied.


                                                  10
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 11 of 17



          71. This paragraph states broad, hypothetical conclusions that are not specific to

BCHOC and therefore do not require an answer. To the extent an answer is required, they are

denied.

          72. This paragraphs purports to state broad, undifferentiated medical conclusions as to

which Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny same.

          73. Denied.

          74. Denied.

          75. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied. Answering further, this

individual is no longer detained.

          76. Defendants admit that ICE has issued various statements and directives regarding the

COVID-19 pandemic. All other allegations of this paragraph are denied.

          77. Denied.

          78. Denied.

          79. This paragraph purports to quote documents which speak for themselves; Defendants

lack knowledge or information sufficient to form a belief as to the accuracy and context of the

purported quotations. All other allegations of this paragraph are denied.

          80. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

          81. Denied.

          82. Denied.


                                                  11
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 12 of 17



       83. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

       84. Defendants admit that they have continued to use BCHOC for the housing of

detained aliens. Defendants deny that their practices have been against any public health

recommendations applicable to correctional/detention facilities, and deny all remaining

allegations of this paragraph.

       85. Denied.

       86. This paragraph characterizes the complaint and petition and requires no response.

       87. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.

       88. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.

       89. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.

       90. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.

       91. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.

       92. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case.




                                                 12
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 13 of 17



       93. This paragraph characterizes the complaint and petition and requires no response;

however, Defendants specifically deny that class certification is proper in this case. Defendants

also specifically deny that conditions at BCHOC are life-threatening.

       94. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       95. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       96. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       97. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       98. Defendants restate and incorporate their responses to paragraphs 1-97.

       99. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       100. Denied.

       101. Denied.

       102. Defendants admit that, at the time the complaint was filed, they were from time to

time placing additional detainees at BCHOC as well as transferring detainees out. Defendants

deny all remaining allegations of the paragraph.

       103. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph, and they are therefore denied.

       104. Denied.


                                                 13
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 14 of 17



       105. Denied.

       106. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       107. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       108. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations.

       109. This paragraph purports to state a legal conclusion as to which no response is

required. To the extent a response is required, Defendants deny the allegations, except that it is

admitted that federal funds are used in connection with the detention of aliens.

       110. This paragraph purports to state a legal conclusion as to which no response is

required. Defendants specifically deny the allegation that purported class members have a

disability as that term is used in the Rehabilitation Act.

       111. Denied.

       112. Denied.

       113. Denied.

       114. Denied.

       115. Denied.

       116. Denied.

                                     PRAYERS FOR RELIEF

       The prayers for relief do not require an answer or response from Defendants. Defendants

deny that Plaintiffs are entitled to the relief sought, however.


                                                  14
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 15 of 17



                                   AFFIRMATIVE DEFENSES

                                        First Affirmative Defense

        The complaint fails to state a claim upon which relief may be granted.

                                    Second Affirmative Defense

        The Court lacks jurisdiction and authority to grant the requested relief.

                                     Third Affirmative Defense

        The purported class members are insufficiently similar in their situations and class

certification is inappropriate.

                                    Fourth Affirmative Defense

        The named plaintiffs cannot adequately represent the interests of all purported class

members.

                                        Fifth Affirmative Defense

        The Court lacks jurisdiction and authority to address conditions of confinement in a

petition for a writ of habeas corpus.

                                     Sixth Affirmative Defense

        Plaintiffs cannot establish that they have a disability as protected by the Rehabilitation

Act.

                                   Seventh Affirmative Defense

        Plaintiffs cannot establish that any disability was not accommodated or that they have

been deprived of any right or interest.




                                                   15
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 16 of 17



                                    Eighth Affirmative Defense

       Plaintiffs cannot show that Defendants have been deliberately indifferent to the medical

needs of Plaintiffs or that their constitutional rights have been violated under the Fifth or Eighth

Amendments to the United States Constitution.

                                    Ninth Affirmative Defense

       Defendants have an obligation to enforce the immigration laws of the United States and

to protect the public from violence by Plaintiffs and the purported class members and to ensure

that class members do not flee.

                                    Tenth Affirmative Defense

       Defendants are in compliance with all applicable guidance from the Centers for Disease

Control and the Massachusetts Department of Public Health.

                                   Eleventh Affirmative Defense

       At all times relevant to this litigation, Defendants have taken reasonable measures to

prevent an outbreak of the COVID-19 novel coronavirus among detainees at BCHOC and have

also taken extensive measures to prevent the spread of the virus should it be introduced into the

facility. As regards purported class members, these measures have been extraordinarily

successful.

                                   Twelfth Affirmative Defense

       Petitioners do not have Article III standing.

                                  Thirteenth Affirmative Defense

       Petitioners’ claims are not cognizable through a habeas corpus petition.




                                                 16
       Case 1:20-cv-10617-WGY Document 245 Filed 07/02/20 Page 17 of 17



                                 Fourteenth Affirmative Defense

       Petitioners’ confinement is not punitive in violation of the Fifth Amendment.

                                  Fifteenth Affirmative Defense

       Petitioners’ detention is based on immigration statutes and regulations that

prohibit release of many class members.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael P. Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
       July 2, 2020




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: July 2, 2020




                                                17
